Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of provisional application 62866488 filed at 06/25/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saleh et al., “hereinafter Saleh” (U.S. Patent: 9479732).

As per Claim 1, Saleh discloses an electronic device that comprises: 
first circuitry to decode, based on a first real-time transport protocol (RTP) stream, first visual data related to a plurality of images concurrently taken of a location (Saleh, Col.9, Line:35-44, The sensor data 202 transmitted by the robot 200 through the network 120 may include raw or processed data originating from one or more sensors of the robot 200, which may include imaging sensors 270 (see FIG. 2A) or a sensor module 232 (see FIG. 2A) having imaging and/or proximity sensors. Raw sensor output signals, such as raw image data 274 from one or more imaging sensors 270 of the robot 200, is streamed to a computing device, such as a central processing unit (CPU) 282, of the robot 200, as illustrated in FIG. 1B.); 
second circuitry to decode, based on a session description protocol (SDP) offer received from a user equipment (UE), an indication that the UE supports immersive viewing capability (Saleh, Col.04, Line: 25-30, The robot also includes data processing hardware in communication the forward imaging sensor, the right imaging sensor, and the left imaging sensor. The data processing hardware is configured to generate a combined video feed that provides an immersive peripheral view about the robot by combining the forward video feed with a portion of the right video feed and a portion of the left video feed., Col.12, Line:55-67, the forward imaging sensor 270a implements the digital tilting by returning a forward video feed 274a corresponding to a portion or a sub-window of the FOV 272a. As the forward imaging sensor 270a digitally tilts downward, the forward video feed 274a includes more of a lower portion of the vertical FOVav of the forward imaging sensor 270a.); 
and third circuitry to transmit, via a second RTP stream based on the SDP offer, second visual data related to the first visual data, wherein the second visual data includes a supplemental information enhancement (SEI) message to be used to display at least a portion of the second visual data (Saleh, Col.22, Line: 55-65, The triangular arrangement provides a visually appealing remote view 354t, while displaying a larger horizontal FOV 272bh, 272ch of both the right imaging sensor 270b and the left imaging sensor 270c, as compared to the standard remote view 354s. Moreover, in some examples, the spatially separate windows 362c-e allow for separate processing by the computing device 282 of the robot 200. The second window 362d and the third window 362e include a corrected video feed 276b, 276c spanning the full respective horizontal FOV 272bh, 272ch or a portion of the respective horizontal FOV 272bh, 272ch. The second window 362d and the third window 362e span approximately forty percent of the width of the screen 350 or they may span more or less than forty percent of the width of the screen 350 without deviating from the design of this disclosure. Portions of the screen 350 may remain unutilized when the robot 200 transmits a triangular format 354t for the remote view 354.).

As per Claim 2, Saleh discloses the electronic device of claim 1, wherein the first RTP stream includes visual data related to two or more of the plurality of images (Saleh, Col.22, Line: 55-65, The triangular arrangement provides a visually appealing remote view 354t, while displaying a larger horizontal FOV 272bh, 272ch of both the right imaging sensor 270b and the left imaging sensor 270c, as compared to the standard remote view 354s. Moreover, in some examples, the spatially separate windows 362c-e allow for separate processing by the computing device 282 of the robot 200. The second window 362d and the third window 362e include a corrected video feed 276b, 276c spanning the full respective horizontal FOV 272bh, 272ch or a portion of the respective horizontal FOV 272bh, 272ch.).


As per Claim 3, Saleh discloses the electronic device of claim 1, wherein the first RTP stream include visual data related to an image of the plurality of images, and wherein the electronic device further comprises: fourth circuitry to decode, based on a third RTP stream, third visual data related to a another image of the plurality of images; and fifth circuitry to stitch together the first visual data and the third visual data (Saleh, Col.24, Line: 13-30, Referring to FIG. 9A, the robot 200, when operating as an instrument of the system 100 for providing an immersive video experience for a remote user 10, performs a series of steps to acquire raw image data 274 and to transform the raw image data 274 such that it provides an immersive video experience when displayed on the screen 350 of the user device 300. At step 910, each of the imaging sensors 270 create raw image data 274 (e.g., video feeds). The forward imaging sensor 270a, the right imaging sensor 270b, and the left imaging sensor 270c each create unique raw image data 274a, 274b, 274c corresponding to its particular field of view 272a, 272b, 272c. At step 920, the computing device 282 of the robot 200 creates one or more data files 922, 922a-c corresponding to the raw image data 274, 274a-c from each imaging sensor 270, 270a-c.).

As per Claim 4, As per Claim 3, Saleh discloses the electronic device of claim 1, wherein the SEI message is an equirectangular projection SEI message, a cubemap projection SEI message, a sphere rotation SEI message, or a region-wise packing SEI message (Saleh, Col.19, Line:40-50, portions of the screen 350 above and below the remote view 354 are not be utilized to display the remote view 354. Thus, while the standard remote view 354s provides an immersive video experience for the remote user 10 (i.e., an approximately 150 degree horizontal field of view at a reasonably detailed—one-times (1×) zoom—standard zoom level) when displayed on the screen 350 of the user device 300, the shape of the standard remote view 354s may leave portion of the screen 350 available for other views or displayed information (e.g., about the robot 200 or the environment about the robot 200).).

With respect to Claim 10 is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying.


As per Claim 5, Saleh discloses the electronic device of claim 1, further comprising sixth circuitry to decode, based on a RTP control protocol (RTCP) feedback message received from the UE, an indication of a desired viewing orientation of the first visual data (Saleh, Col.13, Line:25-40, FIG. 2H illustrates the robot 200 capturing images/video feeds while maneuvering about a premise 130. The FOVs 272a-c of the imaging sensors 270a-c define a viewing area 352 of the premise 130 at which the robot 200 is located. Raw image data 274 originating from the imaging sensors 270, 270a-c may include any portion or all of the viewing area 352. Such raw image data 274, which includes video data, may be processed by the robot 200 and/or transmitted to a user device 300 and/or a remote system 110, as discussed previously and illustrated in FIGS. 1A-1B. Turning to FIG. 2I, any portion or all of the viewing area 352 of the premise 130 may appear in a remote view 354 on the screen 350 of the user device 300. The remote view 354 on the screen 350 may originate from one imaging sensor 270 or may present a portion of the viewing area 352 originating from more than one imaging sensor 270, 270a-c, as described hereinafter.).

As per Claim 6, Saleh discloses the electronic device of claim 5, wherein the second visual data is a portion of the first visual data that is based on the indication of the desired viewing orientation (Saleh, Col.13, Line:25-40, FIG. 2H illustrates the robot 200 capturing images/video feeds while maneuvering about a premise 130. The FOVs 272a-c of the imaging sensors 270a-c define a viewing area 352 of the premise 130 at which the robot 200 is located. Raw image data 274 originating from the imaging sensors 270, 270a-c may include any portion or all of the viewing area 352. Such raw image data 274, which includes video data, may be processed by the robot 200 and/or transmitted to a user device 300 and/or a remote system 110, as discussed previously and illustrated in FIGS. 1A-1B. Turning to FIG. 2I, any portion or all of the viewing area 352 of the premise 130 may appear in a remote view 354 on the screen 350 of the user device 300. The remote view 354 on the screen 350 may originate from one imaging sensor 270 or may present a portion of the viewing area 352 originating from more than one imaging sensor 270, 270a-c, as described hereinafter.).

As per Claim 7, Saleh discloses the electronic device of claim 1, wherein the first, second, and third circuitry are circuitry of a processor (Saleh, Col.13, Line:25-40, The processes and logic flows described in this specification can be performed by one or more programmable processors executing one or more computer programs to perform functions by operating on input data and generating output. The processes and logic flows can also be performed by special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application specific integrated circuit). Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer.).




As per Claim 8, an electronic device comprising: 
first circuitry to determine, based on a received real-time transport protocol (RTP) stream that includes visual data related to a plurality of images concurrently taken of a location, an elementary stream (Saleh, Col.9, Line:35-44, The sensor data 202 transmitted by the robot 200 through the network 120 may include raw or processed data originating from one or more sensors of the robot 200, which may include imaging sensors 270 (see FIG. 2A) or a sensor module 232 (see FIG. 2A) having imaging and/or proximity sensors. Raw sensor output signals, such as raw image data 274 from one or more imaging sensors 270 of the robot 200, is streamed to a computing device, such as a central processing unit (CPU) 282, of the robot 200, as illustrated in FIG. 1B.); 
second circuitry to decode, based on the elementary stream, the visual data and a supplemental information enhancement (SEI) message (Saleh, Col.04, Line: 25-30, The robot also includes data processing hardware in communication the forward imaging sensor, the right imaging sensor, and the left imaging sensor. The data processing hardware is configured to generate a combined video feed that provides an immersive peripheral view about the robot by combining the forward video feed with a portion of the right video feed and a portion of the left video feed., Col.12, Line:55-67, the forward imaging sensor 270a implements the digital tilting by returning a forward video feed 274a corresponding to a portion or a sub-window of the FOV 272a. As the forward imaging sensor 270a digitally tilts downward, the forward video feed 274a includes more of a lower portion of the vertical FOVav of the forward imaging sensor 270a.); 
third circuitry to generate, based on the visual data and the SEI message, a mapping of the visual data to a visual field; and fourth circuitry to output, to a display device, data related to the mapping of the visual data to the visual field (Saleh, Col.22, Line: 55-65, The triangular arrangement provides a visually appealing remote view 354t, while displaying a larger horizontal FOV 272bh, 272ch of both the right imaging sensor 270b and the left imaging sensor 270c, as compared to the standard remote view 354s. Moreover, in some examples, the spatially separate windows 362c-e allow for separate processing by the computing device 282 of the robot 200. The second window 362d and the third window 362e include a corrected video feed 276b, 276c spanning the full respective horizontal FOV 272bh, 272ch or a portion of the respective horizontal FOV 272bh, 272ch. The second window 362d and the third window 362e span approximately forty percent of the width of the screen 350 or they may span more or less than forty percent of the width of the screen 350 without deviating from the design of this disclosure. Portions of the screen 350 may remain unutilized when the robot 200 transmits a triangular format 354t for the remote view 354.).

As per Claim 9, Saleh discloses the electronic device of claim 8, wherein the electronic device is a user equipment (UE) of a third generation partnership project (3GPP) network, and wherein the UE includes the display device (Saleh, Col.8, Line:30-35, The network 120 may include various types of networks, such as a local area network (LAN), a wide area network (WAN), and/or the Internet. The remote system 110 may be a distributed system (e.g., a cloud environment) having scalable/elastic computing resources 112 (e.g., data processing hardware) and/or storage resources 114 (e.g., memory hardware).).

As per Claim 11, Saleh discloses the electronic device of claim 8, further comprising fifth circuitry to facilitate transmission, in a RTP control protocol (RTCP) feedback message, an indication of a desired viewing orientation of the first first visual data (Saleh, Col.13, Line:25-40, FIG. 2H illustrates the robot 200 capturing images/video feeds while maneuvering about a premise 130. The FOVs 272a-c of the imaging sensors 270a-c define a viewing area 352 of the premise 130 at which the robot 200 is located. Raw image data 274 originating from the imaging sensors 270, 270a-c may include any portion or all of the viewing area 352. Such raw image data 274, which includes video data, may be processed by the robot 200 and/or transmitted to a user device 300 and/or a remote system 110, as discussed previously and illustrated in FIGS. 1A-1B. Turning to FIG. 2I, any portion or all of the viewing area 352 of the premise 130 may appear in a remote view 354 on the screen 350 of the user device 300. The remote view 354 on the screen 350 may originate from one imaging sensor 270 or may present a portion of the viewing area 352 originating from more than one imaging sensor 270, 270a-c, as described hereinafter.).

As per Claim 12, Saleh discloses the electronic device of claim 8, wherein the RTP stream is a first RTP stream that includes first visual data related to a first image of the plurality of images, and wherein the elementary stream is further based on a decoded second RTP stream that includes second visual data related to a second image of the plurality of images (Saleh, Col.13, Line:25-40, FIG. 2H illustrates the robot 200 capturing images/video feeds while maneuvering about a premise 130. The FOVs 272a-c of the imaging sensors 270a-c define a viewing area 352 of the premise 130 at which the robot 200 is located. Raw image data 274 originating from the imaging sensors 270, 270a-c may include any portion or all of the viewing area 352. Such raw image data 274, which includes video data, may be processed by the robot 200 and/or transmitted to a user device 300 and/or a remote system 110, as discussed previously and illustrated in FIGS. 1A-1B. Turning to FIG. 2I, any portion or all of the viewing area 352 of the premise 130 may appear in a remote view 354 on the screen 350 of the user device 300. The remote view 354 on the screen 350 may originate from one imaging sensor 270 or may present a portion of the viewing area 352 originating from more than one imaging sensor 270, 270a-c, as described hereinafter.).

As per Claim 13, Saleh discloses the electronic device of claim 8, wherein the RTP stream includes visual data related to at least a first image and a second image of the plurality of images (Saleh, Col.22, Line: 55-65, The triangular arrangement provides a visually appealing remote view 354t, while displaying a larger horizontal FOV 272bh, 272ch of both the right imaging sensor 270b and the left imaging sensor 270c, as compared to the standard remote view 354s. Moreover, in some examples, the spatially separate windows 362c-e allow for separate processing by the computing device 282 of the robot 200. The second window 362d and the third window 362e include a corrected video feed 276b, 276c spanning the full respective horizontal FOV 272bh, 272ch or a portion of the respective horizontal FOV 272bh, 272ch.).


As per Claim 14, Saleh discloses the electronic device of claim 8, wherein the visual data is a high efficiency video coding (HEVC) bitstream that includes the SEI message (Saleh, Col.9, Line:55-65, From the CPU 282, processed image data 276 is transmitted through a codec 292 of the robot 200 for encoding the data and to a transceiver 294, such as a radio transceiver, of the robot 200 for sending the processed/corrected image data 276, as part of the sensor data 202, to the network 120. In some implementations, the processed image data 276 includes processed forward, right, and left video feeds 276a, 276b, 276c from the corresponding forward, right, and left imaging sensors 270a, 270b, 270c. Alternatively, the raw image data 274 is not be handled be the computing device 282. Instead, the raw image data 274 is sent directly from the one or more imaging sensors 270 to the codec 292 for encoding. If the raw image data 274 is not handled by the computing device 282, then the sensor data 202 is include the raw image data 274, which would be handled after transmission through the network 120 (e.g., handled by the data processing hardware 312 of the user device 300 or the data processing hardware 112 of the remote system 110). In such examples, the imaging sensors 270 and the codec 292 are integrated into a head 260 (see FIG. 2A) of the robot 200.).

As per Claim 15, Saleh a method comprising: transmitting, from a user equipment (UE) to an (IP) multimedia subsystem (IMS) server, a session description protocol (SDP) offer that includes an indication that the UE supports immersive video (Saleh, Col.5, Line:54-67 , generating, by the data processing hardware, a full peripheral video feed by combining the right and left video feeds and generating, by the data processing hardware, an overlaid immersive video feed by correcting a wide angle distortion of the forward video feed and overlaying the distortion corrected forward video feed on the full peripheral video feed. The overlaid immersive video feed provides a forward and peripheral view about the mobile teleconferencing robot. The method also includes outputting the overlaid immersive video feed from the data processing hardware to a remote computing system. “Overlay” here does not mean matching features from the forward video feed with features from the left and/or right video feeds and laying one feed over the other to create an uninterrupted panoramic view. Instead, here, overlay means combining portions of the forward and peripheral video feeds so that they are sized similarly and so that their horizons align where the video feeds are abutted at the video feed dividers.); determining, by the UE based on a SDP response received from the server, an indication that server supports immersive video (Saleh, Col.18, Line: 44-55,  Each of the peripheral imaging sensors 270b, 270c of the robot 200 utilizes a circular fisheye lens 278b, 278c, in some implementations, in order to capture a sufficiently-wide field of view 272b, 272c, as previously discussed. The raw video feed 274b, 274c captured by such imaging sensors 270b, 270c is shaped as a circle. For example, the raw video feed 274b from the right imaging sensor 270b illustrated in FIG. 5A and the raw video feed 274c from the left imaging sensor 270c illustrated in FIG. 6A provide circular images/video feeds of different portions of the viewing area 352 of the premise 130, which include heavy distortions. The graphics processing unit 286 of the computing device 282 of the robot 200 corrects the distortion.); determining, based on the SDP offer and the SDP response, a real-time transport protocol (RTP) media flow that includes visual data related to a plurality of images concurrently taken of a location and a supplemental information enhancement (SEI) message that is to be used to display at least a portion of the visual data (Saleh, Col.19, Line: 1-10, The robot 200 transmits the corrected video feeds (images) 276, 276a-c to the user device 300 for displaying the remote view 354 on the screen 350 of the user device 300. As shown in FIG. 7A, the screen 350 of the user device 300 displays a standard remote view 354s of the premise 130. The standard remote view 354s presents the corrected video feed 276, 276a-c in a bay-window-shaped display having a center portion 354a, a right portion 354b, and a left portion 354c. The corrected video feed 276a originating from the forward imaging sensor 270a forms the center portion 354a of the remote view 354.); and visually displaying, by the UE based on the visual data and the SEI message, the portion of the visual data on a display device (Saleh, Col.15, Line: 30-35, the lateral position of each video feed divider 358, 358a-b across the combined video feed 354 is based on the zoom level of the forward imaging sensor 270a. When the forward imaging sensor 270a is at a zoomed-in focal range, the video feed dividers 358, 358a-b are further apart from each other than when the forward imaging sensor 270a is at a zoomed-out focal range and less of each peripheral video feed 276b-c is displayed.).

As per Claim 16, Saleh discloses the method of claim 15, wherein the SDP offer includes an indication that the UE supports viewport-dependent processing (Saleh, Col.10, Line: 9-22, FIGS. 2A-2G illustrate an example robot 200, which is capable of functioning in the system 100 of FIGS. 1A-1B. The robot 200 includes a robot body 210 (or chassis) that defines a forward drive direction F. The robot body 210 includes a base 220 and a torso 230 supported by the base 220. The base 220 includes enough weight (e.g., by supporting a power source 222, such as one or more batteries) to maintain a low center of gravity CG.sub.B of the base 220 and a low overall center of gravity CG.sub.R of the robot 200 for maintaining mechanical stability. The base 220 supports a drive system 224 (e.g., a wheeled mobility platform) configured to maneuver the robot 200 across a floor surface 135, which defines an x-y plane, while the imaging sensors 270 capture corresponding raw image data 274 (e.g., video feeds).).

As per Claim 17, Saleh discloses the method of claim 15, wherein the SDP response includes an indication that the server supports viewport-dependent processing (Saleh, Col.10, Line: 9-22, FIGS. 2A-2G illustrate an example robot 200, which is capable of functioning in the system 100 of FIGS. 1A-1B. The robot 200 includes a robot body 210 (or chassis) that defines a forward drive direction F. The robot body 210 includes a base 220 and a torso 230 supported by the base 220. The base 220 includes enough weight (e.g., by supporting a power source 222, such as one or more batteries) to maintain a low center of gravity CG.sub.B of the base 220 and a low overall center of gravity CG.sub.R of the robot 200 for maintaining mechanical stability. The base 220 supports a drive system 224 (e.g., a wheeled mobility platform) configured to maneuver the robot 200 across a floor surface 135, which defines an x-y plane, while the imaging sensors 270 capture corresponding raw image data 274 (e.g., video feeds).).


As per Claim 18, Saleh discloses the method of claim 15, further comprising transmitting, from the UE to the server in a RTP control protocol (RTCP) feedback message, an indication of a desired field of view of the visual data (Saleh, Col.13, Line:25-40, FIG. 2H illustrates the robot 200 capturing images/video feeds while maneuvering about a premise 130. The FOVs 272a-c of the imaging sensors 270a-c define a viewing area 352 of the premise 130 at which the robot 200 is located. Raw image data 274 originating from the imaging sensors 270, 270a-c may include any portion or all of the viewing area 352. Such raw image data 274, which includes video data, may be processed by the robot 200 and/or transmitted to a user device 300 and/or a remote system 110, as discussed previously and illustrated in FIGS. 1A-1B. Turning to FIG. 2I, any portion or all of the viewing area 352 of the premise 130 may appear in a remote view 354 on the screen 350 of the user device 300. The remote view 354 on the screen 350 may originate from one imaging sensor 270 or may present a portion of the viewing area 352 originating from more than one imaging sensor 270, 270a-c, as described hereinafter.).


As per Claim 19, Saleh discloses the method of claim 18, wherein the visual data of the RTP media flow is based on the indication of the desired field of view (Saleh, Col.13, Line:25-40, FIG. 2H illustrates the robot 200 capturing images/video feeds while maneuvering about a premise 130. The FOVs 272a-c of the imaging sensors 270a-c define a viewing area 352 of the premise 130 at which the robot 200 is located. Raw image data 274 originating from the imaging sensors 270, 270a-c may include any portion or all of the viewing area 352. Such raw image data 274, which includes video data, may be processed by the robot 200 and/or transmitted to a user device 300 and/or a remote system 110, as discussed previously and illustrated in FIGS. 1A-1B. Turning to FIG. 2I, any portion or all of the viewing area 352 of the premise 130 may appear in a remote view 354 on the screen 350 of the user device 300. The remote view 354 on the screen 350 may originate from one imaging sensor 270 or may present a portion of the viewing area 352 originating from more than one imaging sensor 270, 270a-c, as described hereinafter.).


As per Claim 20, Saleh discloses the method of claim 15, wherein the visual data is based on an Omnidirectional Media Format (OMAF) video profile (Saleh, Col.3, Line:14-25, Generating the combined video feed may include selecting the portion of the right video feed and the portion of the left video feed based on at least one of the tilt angle of the forward imaging sensor, the zoom level of the forward imaging sensor, or a vertical field of view offset of the forward imaging sensor relative to the field of view of the right imaging sensor and/or the field of view of the left imaging sensor relative to a viewing horizon. The generating of the combined video feed may also include scaling the right video feed and the left video feed to each have a similar scale of the forward video feed and arranging the portion of the right video feed and the portion of the left video feed relative to the forward video feed. In some examples, the method includes at least one of correcting wide angle distortion of the video feeds, color matching the video feeds, blending the video feeds, or scaling the video feeds.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMIN ABEDIN/Primary Examiner, Art Unit 2449